Citation Nr: 1732263	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-11 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as due to type 2 diabetes mellitus.

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for hypertension, to include as due to type 2 diabetes mellitus and herbicide exposure.

3.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus, to include whether separate ratings are warranted for erectile dysfunction, gout, peripheral vascular disease, and macrocytic anemia.

4.  Whether the reduction in disability rating from 10 percent to a noncompensable rating for peripheral neuropathy of the left upper extremity was proper.

5.  Whether the reduction in disability rating from 10 percent to a noncompensable rating for peripheral neuropathy of the right upper extremity was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1966, which included combat experience and service in the Republic of Vietnam.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of January 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Before proceeding further, a discussion of the jurisdictional history of this case is necessary.  In a November 2012 rating decision, the RO proposed to reduce the Veteran's ratings for his bilateral peripheral neuropathy of his upper extremities from 10 percent to a noncompensable rating.  In a June 2013 rating decision, the RO finalized the reductions and implemented the reductions as of October 1, 2013.  The Veteran submitted a July 2013 Notice of Disagreement in which he disputed the reductions.  The Veteran filed a substantive appeal, VA Form 9, in June 2016.  The Board finds that the claims on appeal are not increased rating claims as they have been characterized; rather, the claims on appeal relate to the RO's reduction of the two ratings.  Therefore, the issues have been properly recharacterized.  

The Veteran's seeks an increased rating due to gout, peripheral vascular disease, and macrocytic anemia - complications he asserts are manifestations of his type 2 diabetes mellitus.  This list also includes erectile dysfunction, a disability for which the Veteran has previously received service connection as secondary to his diabetes mellitus.  VA regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Therefore, the issues on appeal have been properly recharacterized.

The Board also notes that the Veteran raised a claim for unemployability, which is an underlying part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  However, in a November 2012 rating decision, he was denied entitlement to TDIU, and he has not disagreed with the decision.  As such, this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  

The Veteran attended an April 2013 hearing at the RO conducted by a Decision Review Officer in Waco, Texas, to discuss the impending rating reduction.  A conference report is of record.  Additionally, the Veteran attended a May 2017 videoconference hearing before the undersigned judge.  A hearing transcript is of record.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gout and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The reductions were not carried out in accordance with applicable procedures and are void ab initio.

2.  The Veteran's erectile dysfunction is related to his type 2 diabetes mellitus; however, it is not manifested by loss of erectile power and penile deformity.

3.  Throughout the course of the appeal, the Veteran's type 2 diabetes mellitus has required insulin and a restricted diet; regulation of activities has not been required.
The Veteran's hearing loss is not related to military service.

4.  The Veteran's peripheral vascular disease and macrocytic anemia are not related to his type 2 diabetes mellitus.

5.  In a November 2012 rating decision, the RO proposed to reduce the Veteran's ratings for bilateral peripheral neuropathy of the upper extremities from 10 percent to noncompensable.  

6.  In a June 2013 notification, the RO implemented the proposed reductions of the Veteran's ratings for bilateral peripheral neuropathy of the upper extremities from 10 percent to noncompensable, effective October 1, 2013. 


CONCLUSIONS OF LAW

1.  The reduction in rating for peripheral neuropathy of the left upper extremity from 10 percent to noncompensable was not proper, and is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.124a, DC 8515 (2016).

2.  The reduction in rating for peripheral neuropathy of the right upper extremity from 10 percent to noncompensable was not proper, and is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.124a, DC 8515 (2016).

3.  The criteria for a compensable rating for erectile dysfunction, to include as due to type 2 diabetes mellitus, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, DC 7522 (2016).

4.  The criteria for establishing a rating in excess of 20 percent for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

6.  The criteria for service connection for peripheral vascular disease, to include as due to type 2 diabetes, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

7.  The criteria for service connection for macrocytic anemia, to include as due to type 2 diabetes, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  

The Veteran underwent VA examinations for his multiple conditions in August 2008, April 2010, June 2012, and January 2017.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Rating Reductions

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016). 

After completing the predetermination procedures, VA must send the veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2016).

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that the reductions of his disability ratings from 10 percent to a noncompensable rating for bilateral peripheral neuropathy of the upper extremities were improper.  A November 2012 notice contained a rating decision proposing a reduction of the schedular ratings for bilateral peripheral neuropathy of the upper extremities from 10 percent to noncompensable.  The Veteran was notified of the proposed action, the reasons and bases therefore, and was given the required 60 days to present additional evidence and to request a hearing.  The Veteran requested a hearing which was held in April 2013.  The RO subsequently implemented the rating reduction in a June 2013 rating decision, with an effective date of October 1, 2013.  At that time, the Veteran's 10 percent ratings had been in effect for more than five years.  Therefore, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply in this instance.

The Board determines that the reduction in ratings for the Veteran's bilateral peripheral neuropathy of the upper extremities were not proper.  

As an initial matter, VA followed correct procedure by providing a rating decision setting forth all material facts and reasons why the Veteran's rating was to be reduced.  The Veteran was also provided a letter that offered him a hearing and the opportunity to submit additional evidence.  The Veteran was notified of the action taken and his appellate rights in a December 2012 letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e), (i) (2016).

However, a review of the RO's November 2012 and June 2013 rating decisions, which pertained to the reductions, demonstrate that in each case, the RO appears to have essentially analyzed the issue of reduction of the 10 percent rating just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, at no time did its analysis discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  

In this unusual case, the RO seeks to reduce the Veteran's rating not because the Veteran's bilateral peripheral neuropathy of the upper extremities has improved, but because the RO now believes that the Veteran had previously been granted an erroneous rating.  The RO cites the June 2012 VA examiner who noted that the August 2008 VA examiner found no peripheral neuropathy of the upper extremities.  The June 2012 VA examiner concluded that the Veteran does not have bilateral peripheral neuropathy of the upper extremities.  In an August 2012 addendum opinion, the June 2012 VA examiner concluded that all available clinical documentation and the current physical examination were not consistent with bilateral peripheral neuropathy of the upper extremities.  Although the June 2012 examiner conceded that the August 2008 VA examiner had noted the diagnosis, the June 2012 examiner believes that it was only temporary neuritis.  Therefore, the examiner opined that it is less likely than not that the Veteran has bilateral peripheral neuropathy of the upper extremities.

The RO improperly utilized a rating reduction decision in order to effectuate what is in essence a severance of service connection.  In every rating-reduction case, the Board must determine that an improvement in the disability has actually occurred.  In this instance, the RO does not assert that the Veteran's disability has improved.  Rather, the RO asserts that the Veteran's disability never existed.  If so, the RO must pursue severance of service connection under 38 C.F.R. § 3.105 (2016).  

Accordingly, the action to reduce the ratings of the Veteran's bilateral peripheral neuropathy of the upper extremities is void, and the 10 percent ratings are restored, as though the reduction had not occurred.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

Increased Ratings

The Veteran is currently assigned a 20 percent rating for his type 2 diabetes mellitus.  His erectile dysfunction, which has previously been service-connected and acknowledged as being a manifestation of his diabetes, is incorporated in his diabetes rating as it is separately noncompensable.  He now contends that his disabilities have worsened.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  

Initially, the Board notes that the Veteran is currently assigned a noncompensable rating for erectile dysfunction.  Additionally, he separately receives special monthly compensation (SMC) for loss of use of a creative organ.  The rating criteria provide that a 20 percent evaluation is assignable for deformity of the penis with loss of erectile power.  This rating is the maximum assignable under 38 C.F.R. § 4.115b, DC 7522 (2016).  Where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).  Given the absence of any assertions or medical evidence of a deformed penis, the weight of the evidence is therefore against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  

The Veteran is current assigned a 20 percent rating under 38 C.F.R. § 4.119, DC 7913, which addresses diabetes mellitus.  Under this diagnostic code, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's type 2 diabetes mellitus.  

First, the Board acknowledges that there is plentiful evidence that the Veteran's diabetes mellitus requires insulin and a restricted diet.  There are numerous notations in the record and the Veteran has established through his testimony that he meets these two criteria.  

The critical inquiry, then, is whether his diabetes mellitus additionally requires regulation of activities.  The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

At the Veteran's July 2008 VA examination, his diabetes was non-insulin dependent.  Even though he was receiving medications for his diabetes, the examiner concluded that his diabetes was not controlled.  There was no history of acidosis, but he had hypoglycemia twice a year that was corrected with orange juice.  He did not follow his diet rigidly and there was no restriction of activities.  The April 2010 and June 2012 examiners similarly noted that he was managing his diabetes with a restricted diet and oral medication.  The examiners concluded on both occasions that there was no restriction of activity on account of the diabetes.  In fact, in an August 2008 treatment note, the Veteran's medical provider recommended increasing exercise.  During his January 2017 VA examination, insulin was required, but he continued to have no regulation of activities.  

When the Veteran was asked at his May 2017 hearing whether a medical professional had tried to restrict his activities, the Veteran stated that he was generally told "not to overdo it."  However, this statement is insufficient evidence to demonstrate a regulation of activities.  Indeed, it implies that his treating physicians have recommended at least some activity.  Therefore, as regulation of activity has not been demonstrated, the criteria for a rating in excess of 20 percent are not met.

In considering the appropriate disability rating for the Veteran's type 2 diabetes mellitus with associated erectile dysfunction, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which diabetes is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of his diabetes and erectile dysfunction.  However, he has undergone multiple VA medical examinations for his disabilities that have provided results that are consistent with his statements through the appeal period.  Additionally, the Board has carefully considered all possible manifestations of his diabetes disorder.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He reports noise exposure from a variety of small and heavy artillery as a gunner.  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Based on the evidence of record, the Board determines that service connection is not warranted for bilateral hearing loss.  

Initially, the Board notes that the Veteran has received awards indicative of combat with the enemy.  During his May 2017 hearing, he recalled his position as an assistant gunner in the military.  The Board notes that nature of his service in artillery is consistent with a military occupation where significant noise exposure is a common issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

The Veteran's entrance examination reflects normal hearing.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hearing loss.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to hearing loss.  

In fact, the post-service evidence does not reflect symptoms related to hearing loss for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to hearing loss until he filed his claim in January 2008.  The Board emphasizes that because the Veteran left active service in 1966, it was not until approximately 42 years later that he complained of hearing loss.  

Indeed, the Veteran has not asserted that these symptoms have extended since service.  During his VA examination in August 2008, he reported a 2 to 3 year history of hearing loss.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's hearing loss is related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in an August 2008 VA medical opinion, the examiner opined that the Veteran's hearing loss is less likely than not related to service, but was more likely due to aging and occupational noise exposure after the military, especially in the Veteran's post-service work in a retail warehouse as a stock clerk with noise exposure from forklifts and other typical warehouse noises.  Although the Veteran asserts that his hearing loss may be related to his type 2 diabetes mellitus, the examiner concluded that the hearing research literature does not suggest the presence of hearing loss as related to diabetes.  Therefore, his hearing loss is also less likely than not related to his service-connected type 2 diabetes mellitus.  These conclusions were largely repeated by a VA examiner in April 2010.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from hearing loss, he is not competent to provide a medical opinion linking the hearing loss to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Peripheral Vascular Disease

The Veteran is claiming entitlement to secondary service connection for peripheral vascular disease that was claimed as foot pulses.  Based on the evidence as detailed below, his claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record, which includes detailed medical records, does not show that the Veteran has or has ever had peripheral vascular disease of the lower extremities.  The Board acknowledges that the Veteran filed a claim for foot pulses, which is indicative of peripheral vascular disease.  However, during his May 2017 testimony, he stated that his physician informed him that his foot problems are part of his gout.  Such a view is confirmed by the January 2017 VA examiner who found that there was no peripheral nerve disorder present.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for peripheral vascular disease.  Even if the Board accepted the Veteran's statements asserting a link between his disability and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Service connection for peripheral vascular disease is not warranted.


Macrocytic Anemia

The Veteran is claiming entitlement to secondary service connection for macrocytic anemia.  He asserts that his disability is secondary to his service-connected type 2 diabetes mellitus.  

The Veteran's entrance examination does not reflect notations for anemia.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to the disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to the disorder.  

In fact, the post-service evidence does not reflect symptoms related to anemia for many years after the Veteran left active duty service.  The August 2008 VA examiner noted that he had a history of megaloblastic anemia between 1979 and 1981 with a recurrence of macrocytic anemia in December 2007.  The Board emphasizes that because the Veteran left active service in 1966, it was not until approximately 13 years later that he was diagnosed with anemia.

Indeed, the Veteran has never specifically asserted that his anemia has extended since service.  Instead, he asserts that it is secondary to his type 2 diabetes mellitus, which was first diagnosed in August 2002.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty or type 2 diabetes mellitus, despite his contentions to the contrary.

There are no treatment records establishing that the Veteran's anemia is related to active duty, nor has any physician asserted that such a relationship exists.  The March 2006 VA examiner noted that the anemia was secondary to a Vitamin B12 deficiency, as well as his alcohol use.  The August 2008 VA examiner concurred with the previous examiner that the source of his anemia was his Vitamin B12 deficiency.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from the symptoms of anemia, he is not competent to provide a medical opinion linking the anemia to his military service or diabetes.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's anemia to service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for anemia, to include as due to type 2 diabetes, is denied.

Service connection for peripheral vascular disease, to include as due to type 2 diabetes, is denied.

The reduction in rating for a peripheral neuropathy of the left upper extremity from 10 percent to noncompensable was not proper, and is void ab initio.  

The reduction in rating for a peripheral neuropathy of the right upper extremity from 10 percent to noncompensable was not proper, and is void ab initio.  

A separate compensable rating for erectile dysfunction, to include as due to type 2 diabetes mellitus, is denied.

A rating in excess of 20 percent for type 2 diabetes mellitus is denied.


REMAND

The Board finds that the Veteran's claims for entitlement to service connection for hypertension and diabetes must be remanded.  

In January 2008, the Veteran requested to reopen his previously denied claim of entitlement to service connection for hypertension.  In a January 2009 rating decision and subsequent December 2009 Statement of the Case, the RO declined to reopen the claim, finding that the Veteran did not submit new and material evidence.  After a reviewing of the clinical evidence, the Board determines that a VA addendum opinion is necessary.  The Veteran's documented service in Vietnam raises the possibility of an association of hypertension with herbicide exposure, which the August 2008 and January 2017 examiners did not address.  While hypertension is not a disorder that may be presumed related to toxic herbicide exposure, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  While not determinative, such evidence is sufficient to warrant a VA opinion on the issue.  

An additional VA addendum opinion is also required in reference to the Veteran's claim for service connection for gout.  The August 2008 VA examiner noted a 2004 diagnosis of gout.  In a very succinct VA addendum opinion, the August 2008 examiner stated that gout "is not secondary to diabetes."  This statement without any explanation is inadequate.  Upon remand, a VA examiner will be asked to opine on the possibility of service connection for gout, to include as due to type 2 diabetes mellitus and toxic herbicide exposure.  Furthermore, the VA examiner will also be asked to provide an opinion regarding any potential worsening of the condition that may have been caused by diabetes.

As a result of the above noted deficiencies and acknowledging the duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in Dallas, Texas since January 2017 and, if the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Hypertension: Obtain an addendum opinion from the January 2017 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension its onset in, or is otherwise etiologically related to, his active service or to his toxic herbicide exposure.  

Gout: Obtain an addendum opinion from the August 2008 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The examiner should specifically provide an opinion as to:

(a) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's gout had its onset in, or is otherwise etiologically related to, his active service or to his toxic herbicide exposure.  

(b)  Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, to include type 2 diabetes mellitus, caused or aggravated (permanently worsened beyond the normal course of the disease) the claimed gout.  

All opinions must be accompanied by an explanation.

3.  Following any additional indicated development, the RO should review the claims file and readjudicate whether new and material evidence has been received to reopen the Veteran's claim of service connection for hypertension.  The RO should also readjudicate the Veteran's claim for service connection for gout.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


